Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
David R. Corbin appeals the district court’s order adopting the magistrate judge’s recommendation and dismissing as frivolous Corbin’s civil complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Cor-bin’s motion to proceed in forma pauperis and dismiss for the reasons stated by the district court. Corbin v. Astrue, No. 5:08-cv-00096-BO (E.D.N.C. Nov. 12, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.